Citation Nr: 0513619	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-12 461	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for residuals of a right 
arm injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1980 to May 
1984 and from January 1991 to April 1991.  Additionally, the 
veteran was a member of the Naval Reserve until March 2003, 
with periods of active duty for training (ACDUTRA) to include 
the period from February 9, 2002 to February 23, 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to the benefit 
currently sought on appeal.

The veteran was scheduled for a Travel Board Hearing in 
February 2005, however he failed to appear.  Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702 (d) (2004).  No such request for postponement has 
been received; therefore, the veteran's request for a hearing 
is considered withdrawn. 


FINDING OF FACT

The veteran's right arm disorder has not been medically 
linked to disease or injury incurred or aggravated while on 
active duty or active duty for training. 


CONCLUSION OF LAW

The veteran's right arm disorder was not incurred or 
aggravated in his active duty service or his active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act

The Board notes that regulations enacted under the Veterans' 
Claims Assistance Act of 2000 (VCAA) require VA to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
The Court has held that this notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for service connection for a right arm disability.  In this 
context, the Board notes that a substantially complete 
application was received in June 2002.  In July 2002, prior 
to its adjudication of this claim, the AOJ provided notice to 
the claimant regarding the VA's duties to notify and to 
assist.  Specifically, the AOJ notified the claimant of 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the claimant was expected to 
provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any additional information or 
evidence relevant to the claim.  Thus, the Board finds that 
the content and timing of the July 2002 notice comport with 
the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Service medical 
records for the veteran's active duty as well as his Reserve 
duty have been secured.  All identified private treatment 
records have been associated with the claims file.  The 
veteran has been examined by VA in conjunction with his 
claim. 

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Service Connection

The veteran contends that he was learning to ski while on 
active duty for training (ACDUTRA) at a mountain warfare 
training facility, when he fell several times on his right 
side, injuring his right arm.  He further contends that he 
currently suffers from residuals of this injury and is 
seeking service connection for the same. 

Service connection may be established for disability 
resulting from injury or disease incurred in active duty 
service or for a preexisting injury or disease that was 
aggravated by service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The veteran's service personnel and medical records for both 
his active duty and his ACDUTRA are of record.  During a 
period of ACDUTRA from February 9, 2002 to February 23, 2002, 
the veteran presented with complaints of right arm pain due 
to falling on it about four times.  He experienced pain in 
his forearm, elbow, and shoulder.  The following day, he 
again presented with complaints of right arm pain.  The 
diagnosis noted was right forearm strain of biceps and wrist 
extensor muscles.  The Board finds this to be medical 
evidence of an in-service incurrence of an injury during 
ACDUTRA.  The question remains whether there is medical 
evidence linking this incident to a current disability. 

Private treatment records dated from April 1994 to June 2002 
reveal that in May 1994 and in June 1999, the veteran 
presented with complaints of discomfort to the right elbow.  
A diagnosis of tendonitis in the right elbow was noted on 
both occasions.  The Board notes that the veteran was not in 
a period of ACDUTRA at either of these times. 

Upon VA examination in November 2003, the veteran described 
pain in the elbow reaching up to the shoulder.  The diagnosis 
was myofascial pain syndrome of the triceps (muscle) of the 
right upper extremity. 

The sole opinion of record as to the etiology of the 
veteran's current disorder is the November 2003 VA examiner's 
opinion, in which he opined that based on a review of the 
claims folder and an examination of the veteran, it was 
"pure speculation that the veteran's right elbow pain has 
anything to do with his February 2002 injury."  He further 
opined that the veteran's civilian work could have caused his 
symptoms. 

The Board notes that the VA physician is competent to render 
a medical opinion as to the probable etiology of the 
veteran's right arm pain.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1992).  He had access to, and reviewed, the 
claims file, and provided a basis for his opinion, all 
factors the United States Court of Appeals for Veterans' 
Claims (Court) has found important in assessing the weight 
and credibility of medical opinions.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 91998); Prejean v. West, 13 Vet. 
App. 444, 448-89 (2000).  Based on this, the Board finds the 
November 2003 opinion to be credible.  The Board reiterates 
that it
is bound by the rule in Colvin v. Derwinski, supra, which 
states the Board may not base a decision on its own 
unsubstantiated medical conclusions.  Absent evidence to the 
contrary, the Board is in no position to question the 
validity of the opinion.

While the Board does not doubt the sincerity of the veteran's 
belief that his right arm disorder was caused by the falls he 
experienced while on ACDUTRA, the Board finds that such 
assertions can be afforded no probative weight in the absence 
of evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence does 
not reflect that the veteran possesses medical knowledge 
which would render his opinion as to etiology and a medical 
diagnosis competent.

Given the lack of favorable medical evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  Therefore, the benefit of the doubt 
provision does not apply.  Service connection for residuals 
of a right arm injury is not warranted.


ORDER

Entitlement to service connection for residuals of a right 
arm injury is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


